SPRAGUE, District Judge.
The certificate of registry shows this to have been a British vessel, built in Nova Scotia, and owned by H. E. Colthirst, of Jamaica; and there is nothing to contradict this proof. The clearance of June 13, 1862, is for Mata-moras, in Mexico, and her bills of lading and invoice are for that port; and she was, in form, consigned to one Wilbur, of that place. The cargo was shipped by the owners of the vessel. The log-book shows that she was boarded by the United States gunboat Harteras, June 29th, and duly warned of the blockade of the United States ports in the Gulf of Mexico. The boarding officer also entered on the log, that he found the vessel entirely out of her proper course for a voyage to Matamoraá; but, as the master alleged an error in his chronometer, and heavy weather, as an excuse, she was allowed to proceed, the boarding officer entering a correction of her reckoning in the logbook. July 1st she was again boarded and warned by the United States steamers Sam Houston and De Soto, each of which vessels, after examination, let her go, although she was still somewhat out of her proper course, Her discovery and capture by the Rhode Island, in the act of landing her cargo on the beach near Galveston, were three days afterwards.
A portion of this cargo, at least, is contraband of war. There can be no doubt that this vessel sailed from Jamaica destined to Galveston, and that Galveston was under actual and effective blockade at the time of her sailing, of the warnings, and of her capture. She would be therefore prize of war on the ground of attempt to break the blockade; and, as the cargo belonged to the owners of the vessel, it is liable to condemnation for the same cause. Decree of condemnation and decree of distribution in favor of the United States steamer Rhode Island.